Citation Nr: 0000260	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  93-01 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private hospitalization and medical expenses 
incurred on January 8, and 9, 1992.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel






INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953.  This is an appeal from an April 1992 decision 
by the Department of Veterans Affairs (VA) Medical Center, 
San Juan, Puerto Rico, which denied entitlement to 
reimbursement or payment of the expenses incurred in 
connection with treatment of the veteran at the Hospital 
Interamericano de Medicine Avanzada, Caguas, Puerto Rico, on 
January 8 and January 9, 1992.  The case was initially before 
the Board of Veterans' Appeals (Board) in October 1994 when 
it was remanded for further action.  The case is again before 
the Board for further appellate consideration.  


FINDINGS OF FACT

1.  Well prior to January 1992 the veteran had established 
service connection for diabetes mellitus, rated 40 percent 
disabling; heart disease, rated 30 percent disabling; and 
postoperative residuals of tonsillitis, rated zero percent.  
The combined rating for the service-connected disabilities 
was 60 percent.  

2.  The veteran was treated at the Hospital Interamericano de 
Medicine Avanzada on January 8 and January 9, 1992.  The 
diagnoses were acute pyelonephritis, diabetes mellitus, and 
gastroenteritis.  

3.  The veteran had not obtained prior authorization from the 
VA for the above private hospital treatment.

4.  At the time of the veteran's admission to the private 
hospital, a medical emergency was present and VA or other 
Federal medical facilities were not feasibly available for 
his treatment.  


CONCLUSION OF LAW

The criteria for reimbursement or payment of the expenses 
incurred in connection with private hospitalization of the 
veteran on January 8 and January 9, 1992, have been met.  
38 U.S.C.A. §§ 1728, 5107 (West 1991); 38 C.F.R. § 17.120 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.

Well prior to January 1992 the veteran had established 
service connection for diabetes mellitus, rated 40 percent 
disabling; heart disease, rated 30 percent disabling; and 
postoperative residuals of tonsillitis, rated zero percent.  
The combined rating for the service-connected disabilities 
was 60 percent.  

Starting with treatment in the emergency room early in the 
morning, the veteran was treated at the Hospital 
Interamericano de Medicine Avanzada on January 8 and January 
9, 1992.  Diagnoses were made of acute pyelonephritis, 
diabetes mellitus, and gastroenteritis.  The veteran had not 
obtained prior authorization from the VA for the private 
hospital treatment.  

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all of the following must be shown:  (A) That the 
treatment was either:  (1) For an adjudicated service-
connected disability, or (2) for a nonservice-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; 
(b) that a medical emergency existed and delay would have 
been hazardous to life or health; and (c) that no VA or other 
Federal facilities were feasibly available and an attempt to 
use them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, wise 
or practicable or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The record reflects that the veteran was treated at the 
private hospital for conditions diagnosed as acute 
pyelonephritis, diabetes mellitus, and gastroenteritis.  The 
record is unclear as to the extent of treatment necessitated 
for each condition; however, it appears that, in any event, 
the symptoms being treated at the private hospital involved 
the veteran's service-connected disabilities to some extent 
and it must also be recognized that significant illnesses of 
this type are particularly needy of medical attention when 
they strike diabetics or those with significant heart 
disease.  Thus, even if the treatment was not directly 
related to his service connected disorders, it must be 
recognized as treatment for problems which could aggravate 
the service connected disorders.  Thus, the initial 
requirement for favorable action in connection with his claim 
has been met.  

The originating agency has conceded that a medical emergency 
was present at the time of the veteran's admission to the 
private hospital.  Further, the veteran has indicated that 
the emergency occurred at 3 a.m. and the private hospital was 
three minutes from his house whereas the VA hospital was 25 
minutes away from his house.  The veteran felt that his life 
was at stake at the time he went to the private hospital for 
treatment.  The record also reflects that, although a claim 
review sheet dated in April 1992 indicates that a bed was 
available at the VA hospital, a VA Form 10-2829, dated 
January 9, 1992, reflects the remark:  "Transfer to a 
medicine ward as soon as a bed is available."  Accordingly, 
the record is unclear as to whether a bed was available in 
the early morning hours of January 8 when he initially sought 
treatment.  Although the October 1994 remand requested clear 
documentation on this point, that action was not 
accomplished.  As the record currently stands, it is in 
equipoise on this point, and must be resolved in the 
appellant's favor.  Under the circumstances, it simply is not 
clear that a VA or other Federal facility was feasibly 
available for the veteran's treatment.  Under the 
circumstances, it follows that an allowance of the benefit 
sought on appeal is warranted.  38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.120.  In arriving at its decision in this regard, the 
Board has resolved all doubt in favor of the veteran.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private hospitalization and medical expenses 
incurred on January 8, and 9, 1992, is established.  The 
appeal is granted.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

